Citation Nr: 1218977	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-33 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an apportionment of the Veteran's non-service connected pension benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, the appellant, and the Veteran's fiduciary



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran had active military service from April 1943 to December 1945.  The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran and the appellant are not estranged for reasons of marital discord.

2.  An apportionment of the Veteran's pension benefits would impose an undue hardship on the Veteran and other interested parties with no actual benefit flowing to the appellant.



CONCLUSION OF LAW

The requirements for an apportionment of the Veteran's non-service connected pension benefits in favor of the appellant have not been met.  38 U.S.C.A. §§ 101(31), 5103, 5103A, 5307 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.205, 3.450, 3.451 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

An applicant for apportionment is not seeking benefits under chapter 51, but, rather, is seeking a decision regarding how the veteran's benefits will be distributed under chapter 53.  VCAA notice does not generally apply to decisions regarding how benefits are paid.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006); Lueras v. Principi, 18 Vet. App. 435, 438-39 (2004).  Thus, VCAA notice is not required for apportionment applications. 

While VCAA notice is not required, because an apportionment is a "simultaneously contested claim," it is subject to special procedural regulations.  Under 38 C.F.R. § 19.100, all interested parties in a simultaneously contested claim will be specifically notified of the action taken by the agency of original jurisdiction, the rights and time limits concerning the initiation of an appeal, as well as the parties' rights to a hearing and representation.  38 C.F.R. § 19.100 (2011).  VA regulations require that after a Notice of Disagreement has been filed in a simultaneously contested claim, all interested parties are to be furnished with a copy of a Statement of the Case (SOC).  38 C.F.R. § 19.101 (2011).  Further, when a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal is to be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  38 C.F.R. § 19.102 (2011); see 38 U.S.C.A. § 7105A (West 2002).

In addition, if a hearing is scheduled for any party in a simultaneously contested claim, the other contesting claimant and his or her representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713(a) (2011).

In the present case, the record indicates that the Veteran has not been provided with copies of all of the relevant documents concerning the appellant's claim for an apportionment of his non-service connected pension benefits.  However, the Veteran and his fiduciary were present at the March 2012 hearing.  The Veteran's fiduciary also presented testimony on his behalf.  While the special procedural requirement applicable to simultaneously contested claims were not followed in this case, the Board finds that those errors resulted in no prejudice to the Veteran because, as will be discussed in further detail below, an apportionment of the Veteran's non-service connected pension benefits is not warranted.

II.  Analysis

VA regulations provide for two types of apportionments.  A "general" apportionment may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2011).  More specifically, 38 C.F.R. § 3.450(a)(1)(ii) provides that an apportionment may be paid if the Veteran is not residing with his or her spouse, or if the Veteran's children are not residing with the Veteran and the Veteran is not reasonably discharging his or her responsibility for the spouse's or children's support.  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment which may be paid under the circumstances set forth in 38 C.F.R. § 3.451.  That regulation provides that, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451 (2011).  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  Id.

Section 3.451 further provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  The special apportionment was apparently designed to provide for an apportionment, or a different percentage of apportionment, in situations where a "general" apportionment was not warranted or where the apportionment percentages provided by regulation would result in undue hardship upon the disabled person or any of his dependents.  See, e.g., Vet. Reg. No.6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No.6(c), 4 (June 1934).

The evidence of record shows that the Veteran is in receipt of non-service connected pension benefits.  He is receiving special monthly pension based on the need for aid and attendance and is being paid as a veteran with one dependent (his spouse).  The Veteran and his spouse (the appellant in this case) do not currently reside together.  The record shows that the Veteran has moderate to advanced dementia and Alzheimer's disease and that he is currently living in a senior care facility.  Although the Veteran and his spouse do not physically reside together, VA regulations provide that "a person shall be considered as living with his or her spouse even though they reside apart unless they are estranged."  38 C.F.R. § 3.60 (2011).  A veteran and a spouse are considered estranged if they live apart because of marital discord.  VA Adjudication Procedures Manual (M21-1MR) part V, subpt. iii, ch. 1, sec. C.15.c.  The M21-1MR provides specifically that residing apart due to medical reasons does not indicate marital discord.  Id. at part V, subpt. iii, ch. 1, sec. F.37.b.

Accordingly, in this case, because it is shown that the Veteran and his spouse reside separately due to the Veteran's medical needs and not for reasons related to marital discord, the appellant is not eligible for a "general" apportionment of the Veteran's non-service connected pension benefits under the provisions of 38 C.F.R. § 3.450.  This is so because the Veteran and the appellant spouse are, by regulation, considered to be living together.  38 C.F.R. § 3.60.  Indeed, during the March 2012 hearing, the appellant testified that the only reason that they do not physically live together is on account of the Veteran's medical problems.  

Although the appellant is not entitled to a "general" apportionment, she may be entitled to a "special" apportionment if a hardship is shown to exist.  In this regard, the Board notes that it does not appear as though the appellant petitioned for apportionment on account of hardship.  Rather, it appears as though she petitioned for apportionment because the Social Security Administration (SSA) informed her that she was entitled to a percentage of the Veteran's non-service connected pension benefits.  The appellant is therefore seeking an apportionment of the additional amount of compensation that the Veteran receives based on having a dependent.

At the outset, the Board notes that there appears to be some confusion amongst the interested parties as to whether the appellant has been factored into the Veteran's pension award.  As stated above, the Veteran is receiving special monthly pension based on the need for aid and attendance and is being paid as a veteran with one dependent.  Thus, the Veteran does in fact receive an additional amount of compensation every month based on the fact that he has a spouse, who is considered to be a dependent.  (Currently, section 1521 of Title 38, U.S. Code Annotated provides that "[i]f the veteran is in need of regular aid and attendance, the annual rate of pension payable to the veteran under subsection (b) of this section [(pertaining to unmarried veteran's or married veteran's not living with or reasonably contributing to the support of such veteran's spouse)] shall be $19,736, reduced by the amount of the veteran's annual income."  38 U.S.C.A. § 1521(d)(1) (West 2002 & Supp. 2011).  If the veteran is married and living with or reasonably contributing to the support of such veteran's spouse and is in need at aid and attendance, the annual rate of pension payable to veteran is $23,396, reduced by the amount of annual income earned by the veteran and his spouse.  38 U.S.C.A. § 1521(d)(2).  Accordingly, the Veteran would be receiving $305 a month for support of his spouse.)

In the instant case, the Board finds that a hardship on behalf of the appellant has not been shown.  In petitioning for apportionment in February 2008, the appellant listed her expenses, noting that her food and utility costs were approximated.  She indicated her only source of income to be from SSA.  She later testified that that income was in the form of Supplemental Security Income (SSI).  Although the appellant's approximated expenses were listed as more than her stated income, she has not alleged an inability to cover her monthly expenses or pay for essentials such as food, clothing, shelter, or medical expenses, as would demonstrate a hardship.  Furthermore, as acknowledged by the appellant, should an apportionment be awarded, her SSI would be reduced accordingly, as an apportionment of VA benefits would constitute a separate payment of monies.  See 20 C.F.R. § 416.1123(e) (2011) (providing that he amount of VA benefits attributable to a dependent of a veteran is countable as unearned cash income if the SSI beneficiary resides with the veteran, or the SSI beneficiary receives a separate payment from VA).  The appellant testified that SSA informed her that they would subtract from her SSI the amount of apportioned money received from VA.  She would then be paid SSI in the amount not covered by VA to ensure that she received the same monthly amount as she was previously receiving solely from SSI.  

Thus, it appears from the appellant's testimony that SSA has determined that an apportionment of the additional amount of pension benefits received by the Veteran on account of having a dependent spouse would be less than what she is currently receiving in SSI.  Accordingly, if the appellant was to get an apportionment of VA benefits, her SSI benefits would be correspondingly reduced and the apportionment would result in no overall monetary gain to the appellant.  

In sum, because the evidence fails to establish that the Veteran and the appellant are estranged, and because there would be hardship to interested parties in apportioning the Veteran's benefits, with no net benefit to the appellant, the evidence is against the appellant's claim, and an apportioned share of the Veteran's VA pension benefits must be denied.  


ORDER

Entitlement to an apportionment of the Veteran's VA pension benefits is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


